Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of M = Mn, M’ = Cr in the reply filed on 6/29/2022 is acknowledged.  Full consideration was given to claims 1-20.
Claims 21-23 are withdrawn.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (e).  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/17/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 6/17/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in alternative, under 35 U.S.C. 103(a) as being unpatentable over Nagura (JP 2009-059656).  
Nagura discloses a battery having an anode, a cathode, and an electrolyte.
The cathode is Li4Mn1.6Fe0.4O5.  Refer to Table 1, Example I.  
Regarding claim 1, the lithium mixed metal oxide compound being characterized in that it can be reversibly converted into a lithium mixed metal oxide having an energetically stable state in which the M’ cations have a valence of 5+ or above during the redox cycle of the battery, It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation or obviousness has been established.  In re Best, 562 F2d. 1252, 1255,195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.  
Regarding claims 5, 6, 8, 9, 16, 17, 19, 20, Nagura discloses dopants include transition metal elements (pg 15 of translation, 2nd paragraph).  Should it not be anticipatory, Nagura discloses the dissolution of manganese is suppressed by blocking the movement in the crystals when manganese is partially substituted by different elements (page 15 of translation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to add any dopant made of transition metal for the benefit of suppressing manganese dissolution.  
Regarding claims 10-12, Nagura discloses the dissolution of manganese is suppressed by blocking the movement in the crystals when manganese is partially substituted by different elements (page 15 of translation).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine two different dopants for the benefit of suppressing manganese dissolution.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724